DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-17 are currently pending.  In response to the Office Action mailed 11/12/2020, applicant amended claims 1, 4-5, 7, 12, 15 and 17; canceled claims 18-22.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  Claim 1 was amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. , and Claim 15 was amended to overcome the prior art of record.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a second polarizer positioned between the waveguide and the focus tunable lens or between the polarization converter and the waveguide; and one or more processors configured to: during a first period, control the polarization converter to convert a polarization direction of a first light of the real scene that has passed through the first polarizer such that at least part of the first light of the real scene is blocked by the second polarizer, and 
Claims 2-14 also contain allowable subject matter due to dependency to claim 1.
US 20180089871 A1 to Ko et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Ko discloses various limitations of base claim 1: an electronic device for displaying augmented reality, the electronic device comprising: an optical engine configured to output light of a virtual image (See Fig. 1 image 20); a first polarizer positioned in a path of light of a real scene (Fig. 1 polarizer 120); a polarization converter configured to maintain or convert a polarization direction of light (Fig. 1 polarization switch 140) and a second polarizer (Fig. 1 polarizer 110).
However, Ko does not disclose “a waveguide from which the light of the virtual image is output and through which the light of the real scene is transmitted, a focus tunable lens configured to adjust a focal length for the light of the virtual image output from the waveguide; the second polarizer positioned between the waveguide and the focus tunable lens or between the polarization converter and the waveguide; and one or more processors configured to: during a first period, control the polarization converter to convert a polarization direction of a first light of the real scene that has passed through the first polarizer such that at least part of the first light of the real scene is blocked by the second polarizer, and during a second period, control the polarization converter to maintain a polarization direction of a second light of the real scene that has passed through the first polarizer such that the second light of the real scene output from the first polarizer is transmitted through the second polarizer.

Regarding Claim 15.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “during a first period, control the optical shutter to block at least part of a first light of the real scene, and control the focus tunable lens to have a first focal length, and during a second period, control the optical shutter to transmit a second light of the real scene, and control the focus tunable lens to have a second focal length different from the first focal length.”
Claim 16 is also allowable due to dependency to claim 15.
US 20180196263 A1 to Vallius for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations 
However, Vallius does not disclose “during a first period, control the optical shutter to block at least part of a first light of the real scene, and control the focus tunable lens to have a first focal length, and during a second period, control the optical shutter to transmit a second light of the real scene, and control the focus tunable lens to have a second focal length different from the first focal length.
Further, US 9651786 B1 to Browne discloses an optical shutter positioned on a front surface of the waveguide (Fig. 2 shutter 205 on a front surface of beam combiner 107) and configured to transmit or block incident light of the real scene under electrical control (col 5 lines 1-11); one or more processors configured to: during a first period, control the optical shutter to block at least part of a first light of the real scene, and during a second period, control the optical shutter to transmit a second light of the real scene (col 5 line 1-11). The optical shutter can allow the user to see the ambient environment in the forward direction when the optical shutter is configured to be in the second state, yet block stray or scattered light from the display when in the first state (Col 5 lines 22-26), but does not disclose that during a first period, control the optical shutter to block at least part of a first light of the real scene, and control the focus tunable lens to have a first focal length, and during a second period, control the optical shutter to transmit 
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a second polarizer positioned between the waveguide and the focus tunable lens or between the polarization converter and the waveguide; and one or more processors configured to: during a first period, control the polarization converter to convert a polarization direction of a first light of a real scene that has passed through the first polarizer such that at least part of the first light of the real scene output from the first polarizer is blocked by the second polarizer, and during a second period, control the polarization converter to maintain a polarization direction of a second light of the real scene that has passed through the first polarizer such that the light of the real scene is transmitted through the second polarizer.”
US 20180089871 A1 to Ko et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  Specifically, Ko discloses various limitations of base claim 17: An electronic device for displaying augmented reality, the electronic device comprising: a polarization converter positioned on a front surface of the waveguide and configured to maintain or convert, under electrical control, a polarization direction of incident light (Fig. 1 polarization switch 140); a first polarizer positioned on a front surface of the polarization converter (Fig. 1 polarizer 120); and a second polarizer (Fig. 1 polarizer 110).
However, Ko does not disclose “a waveguide; an optical engine positioned on a portion of a rear surface of the waveguide; a focus tunable lens positioned on another portion of the rear 
Further, US 20180196263 A1 to Vallius et al. discloses a waveguide (Fig. 4 waveguide 410); an optical engine positioned on a portion of a rear surface of the waveguide (See Fig. 22 optical engine 2230 para 71); a focus tunable lens positioned on another portion of the rear surface of the waveguide and having a focal length adjusted by electrical control (Fig. 5 microlens array 415), but does not disclose that the second polarizer positioned between the waveguide and the focus tunable lens or between the polarization converter and the waveguide; and one or more processors configured to: during a first period, control the polarization converter to convert a polarization direction of a first light of a real scene that has passed through the first polarizer such that at least part of the first light of the real scene output from the first polarizer is blocked by the second polarizer, and during a second period, control the polarization converter to maintain a polarization direction of a second light of the real scene that has passed through the first polarizer such that the light of the real scene is transmitted through the second polarizer.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EDMOND C LAU/Primary Examiner, Art Unit 2871